EXHIBIT 10.6



T-MOBILE US, INC.


UPDATED
COMPENSATION TERM SHEET
FOR
MICHAEL SIEVERT


Following is an Updated Compensation Term Sheet (the “Term Sheet”) with T-Mobile
US, Inc. (the “Company”). This Term Sheet supersedes and replaces the Original
Term Sheet dated February 17, 2015 by and between you and the Company (the
“Original Term Sheet”).

--------------------------------------------------------------------------------



GENERAL
In connection with your ongoing role and responsibilities as Chief Operating
Officer (“COO”) of the Company, this Term Sheet (i) updates your compensation
opportunities described in the Original Term Sheet consistent with market
competitive practices, (ii) provides for a special, one-time equity award to
further encourage your retention with the Company and align your interests with
the long-term interests of the Company’s shareholders, and (iii) updates the
severance benefits payable to you in case of a qualifying termination.

POSITION
You will continue to serve as the COO of the Company reporting to the Chief
Executive Officer (“CEO”). You will have such duties and authority commensurate
with the position of COO of the Company and you will perform such other duties
commensurate with such position as the CEO may from time-to-time assign. You
will continue to devote your full professional time, attention and energies to
the business of the Company. Your position will continue to be based in
Bellevue, WA.

COMPENSATION
Your compensation will be adjusted as follows:

Salary:
•
Effective as of January 1, 2017, an annual rate equal to $950,000, payable in
accordance with the Company’s standard payroll practices.

Short-Term Incentive (STI):
•
Effective as of January 1, 2017 an annual target amount (“Target STI”) equal to
200% of salary.

•
STI awards will continue be based on the achievement of Company goals (and, as
applicable, individual performance) as determined by the Compensation Committee
or Section 16 Subcommittee of the Company’s Board of Directors.

Long-Term Incentive (LTI):
•
For your annual LTI awards beginning with grants made in 2017, an annual target
LTI amount (as determined by the Compensation Committee or the Section 16
Subcommittee of the Company’s Board of Directors) equal to $7,125,000.

•
LTI awards will continue to be made in such form and on such terms as the
Compensation Committee or Section 16 Subcommittee of the Company’s Board of
Directors may determine.

            



--------------------------------------------------------------------------------




Special Equity Award:
•
In addition to the anticipated 2017 equity grants for executive officers, at the
same time as your 2017 LTI award is made, you will be granted a special equity
award (the “Special Award”) as follows:

o
Grant date value of $7,125,000

o
50% of the Special Award will be comprised of time-vesting RSUs and 50% of the
Special Award will be comprised of PRSUs (based on relative TSR)

o
Cliff vesting for both on second anniversary of the applicable grant date
(subject to continued service through the applicable vesting date and, for the
PRSUs, subject to the attainment of the applicable performance objectives set
forth in the related award agreement)

•
The Special Award will be governed by the terms of the Company’s 2013 Omnibus
Incentive Plan and related award agreements

SEVERANCE
If you are terminated by the Company other than for cause or are constructively
discharged (each a “qualifying termination”), you will be eligible to receive
the following, conditioned on the release requirement provided below:

an amount equivalent to two times the sum of (i) the annual base salary and (ii)
Target STI for which you are eligible, payable in a single cash payment (less
required tax withholdings) no later than 74 days following such qualifying
termination; plus
•
Any STI for the last completed fiscal year of the Company preceding the
termination date that is unpaid as of the termination date, irrespective of
whether you are employed on the normal payment date, payable in a single cash
payment (less required tax withholdings) no later than 74 days following such
qualifying termination; plus

•
a pro rata STI award for the fiscal year of the Company in which the qualifying
termination occurs, based on the number of days in the fiscal year through the
date of the qualifying termination divided by 365 and based on actual
performance results for the fiscal year, payable no later than March 15
following the end of the fiscal year; plus

•
for any then-outstanding LTI awards, unless the applicable award agreement
provides for better treatment for you:

o
For any outstanding award that is not subject to any performance vesting
condition as of the date of the qualifying termination (each, a “Time-Based
Award”), upon your qualifying termination, you will vest in that number of
shares or units (as applicable) subject to such Time-Based Award that would
otherwise vest on the next scheduled vesting date to occur following such
qualifying termination. Any portion of a Time-Based Award that is unvested as of
your qualifying termination (after taking into account the accelerated vesting
in the preceding sentence) shall be immediately canceled as of your qualifying
termination; and

o
For any outstanding award that is subject to any performance vesting condition
as of the date of the qualifying termination (each, a



G. Michael Sievert 2017 Term Sheet
- 2 -

--------------------------------------------------------------------------------




“Performance Award”), such Performance Award will remain outstanding and
eligible to vest through the conclusion of the applicable performance period
based on the level of achievement of the applicable performance conditions
during the performance period, and the actual number of shares or units (as
applicable) subject to such Performance Award that will become earned and vested
upon or following the conclusion of the performance period (the “Earned Award”)
shall be equal to the product of (x) the total number of shares or units (as
applicable) subject to the award that would, absent your termination, otherwise
become earned and vested based on the level of achievement of the applicable
performance conditions during such performance period and (y) a fraction, the
numerator of which is the number of days from the applicable grant date to the
date of such qualifying termination and the denominator of which is the number
of days from the grant date to the end of the performance period. The Earned
Award (or portion thereof) shall be payable following the performance period at
the same time as such Performance Award would otherwise be payable to you under
the applicable award agreement had your employment not terminated. Any portion
of a Performance Award that does not become an Earned Award shall be immediately
canceled as of the end of the applicable performance period.
o
In the event that you fail to execute the release described below in a timely
fashion, any portion of a Time-Based Award or Performance Award that has been
earned or paid to you after your qualifying termination but before your failure
to timely execute the release, you agree that you will have no right, title or
interest in such amount earned or paid and that you will cause such amount to be
returned immediately to the Company upon notice.

For purposes of this paragraph, the terms “cause” and “constructive discharge”
shall be defined as set forth in Attachment A. For the avoidance of doubt, such
definitions will apply to all Company plans, arrangements or programs in which
you are or become a participant that include payments or benefits based on
termination by the Company other than for “Cause” or by you for (as such terms
may be used interchangeably) “Constructive Discharge” or “Good Reason,”
including for purposes of Company equity awards and the T-Mobile USA, Inc.
Executive Continuity Plan (the “Executive Continuity Plan”). In the event that
the Company has instituted or institutes any other severance program in which
you are eligible to participate, the amounts available to you under that program
will be offset by the amounts paid under this Term Sheet. For example, without
limiting the foregoing, if you are eligible for a payment following a change of
control under the Executive Continuity Bonus Plan, the payment described in this
paragraph would be offset by such payment under the Executive Continuity Bonus
Plan. As a condition to receiving any payment under this paragraph, you must
execute and deliver to the Company a release of all claims in a form determined
solely by the Company, and such release must become fully effective (including,
without limitation, the lapse of any revocation period), by no later than the
latest payment date for the severance provided in the first bullet above and, if
the aggregate period during which you are entitled to consider and/or revoke the
release spans two calendar years, no payments under this paragraph will be made
prior to the beginning of the second such calendar year (and any payments
otherwise payable prior thereto (if any) will instead be paid on the first
regularly scheduled Company payroll date occurring in the latter such calendar
year or, if later, on the first regularly scheduled Company payroll date
following the effectiveness of the release).


G. Michael Sievert 2017 Term Sheet
- 3 -

--------------------------------------------------------------------------------




In the event your employment is terminated due to your death or disability
(defined as set forth in Attachment A), you will be eligible to receive the
following, in each case, within 60 days following such termination:
•
Any STI for the last completed fiscal year of the Company preceding the
termination date that is unpaid as of the termination date; plus

•
A pro rata STI award for the fiscal year of the Company in which the termination
date occurs, based on the number of days in the fiscal year through the date of
the qualifying termination divided by 365, and at the greater of target or
actual performance results for the fiscal year; plus

•
For any LTI or other equity awards granted under the Company’s 2013 Omnibus
Incentive Plan and related award agreements, vesting of any outstanding awards
shall be determined under and in accordance with the terms of such plan and
applicable award agreement, which terms shall be no less favorable than
applicable to all other executive-level employees of the Company.

Legal Fees
The Company shall promptly reimburse your legal fees incurred in connection with
this Term Sheet, not to exceed $25,000, upon reasonable documentation.



Section 409A
This Term Sheet is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). See Attachment B for
additional details.



Section 280G
In the event any payment, benefit or distribution of any type to or for the
benefit of you, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Term Sheet or
otherwise to you under this Term Sheet or otherwise constitutes a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), the amount payable to you shall be either (a) paid in full, or (b)
paid after reduction by the smallest amount as would result in no portion
thereof being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax under Section 4999 of the Code,
results in the receipt by you, on an after-tax basis, of the greater net value,
notwithstanding that all or some portion of such payment amount may be taxable
under Section 4999 of the Code. Unless the Company and you otherwise agree in
writing, all determinations required to be made under this paragraph, including
the manner and amount of any reduction in your payments hereunder, and the
assumptions to be utilized in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A of the Code) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in manner that
does not comply with Section 409A of the Code. For purposes of making the
calculations required by this paragraph, the Accounting Firm may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company and you shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this paragraph. The Accounting Firm shall provide its
written report to the Committee and you, which shall include information
regarding methodology. The Company shall bear all costs the Accounting Firm



G. Michael Sievert 2017 Term Sheet
- 4 -

--------------------------------------------------------------------------------




may reasonably incur in connection with any calculations contemplated by this
paragraph. You and the Company shall cooperate in case of a potential Change in
Control (as defined in the Company’s 2013 Omnibus Incentive Plan, or any
successor plan thereto) to consider alternatives to mitigate any Section 280G
exposure, although the Company cannot guaranty any such alternatives will be
available or approved by the Company and neither you nor the Company shall be
obligated to enter into them.


At Will
Your employment remains “at will,” meaning that it is not for a specific
duration and may be terminated by you or the Company, for any reason or for no
reason whatsoever, with or without notice and with or without cause.



Successors
This Term Sheet is personal to you and, without the prior written consent of the
Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Term Sheet shall inure to the benefit of and be
binding upon the Company and its successors and assigns.



Withholding
All compensation and other benefits to or on behalf of you pursuant to this Term
Sheet shall be subject to such deductions and withholding as may be agreed to by
you or required by applicable law, rule or regulation or Company policy.

Dispute Resolution
Except for any claims arising out of, or relating to, the Restrictive Covenant
and Confidentiality Agreement, dated as of November 19, 2012 (the “Restrictive
Covenant and Confidentiality Agreement”) (to which you remain bound) and any
other written and fully executed agreements to which you and the Company or an
affiliate thereof are parties that expressly provide for a different dispute
resolution mechanism, any controversy, claim or dispute arising out of or
relating to this Term Sheet or your employment with the Company or termination
thereof, either during the existence of the employment relationship or
afterward, and including, but not limited to, any common law or statutory claims
for wrongful discharge, discrimination or unpaid compensation, shall be resolved
exclusively by arbitration in King County, Washington, conducted in accordance
with the then prevailing commercial arbitration rules of the American
Arbitration Association (the “AAA”), with one arbitrator designated in
accordance with those rules. The parties agree to abide by all decisions and
awards rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive and may be entered in any court having
jurisdiction thereof as a basis of judgment and of the issuance of execution for
its collection. All such controversies, claims or disputes shall be settled in
this manner in lieu of any action at law or equity; provided, however, that
nothing in this paragraph shall be construed as precluding either party from
bringing an action for injunctive relief or other equitable relief. In any such
dispute, the prevailing party shall be entitled to its or his attorneys' fees
and costs, in addition to any other relief that may be awarded. In accordance
with the terms of the Restrictive Covenant and Confidentiality Agreement, the
exclusive venue for claims arising out of, or related to, the Restrictive
Covenant and Confidentiality Agreement shall be the state and Federal courts of
King County, Washington.



Entire Agreement
This Term Sheet, along with the Restrictive Covenant and Confidentiality
Agreement and your STI and LTI award agreements, embody the entire agreement and
understanding between the parties with respect to the subject matters hereof
(including but not limited to your compensation and severance terms) and
supersedes all prior oral and written agreements and understandings between the
Company and you with respect to the subject matters hereof, including the
Original Term Sheet; and it can only be modified in a fully executed written
agreement between you and a duly authorized Company officer. It may be executed
by facsimile and in counterparts which, taken together, shall



G. Michael Sievert 2017 Term Sheet
- 5 -

--------------------------------------------------------------------------------




constitute one original. To the extent the provisions of this Term Sheet are
inconsistent with the terms of any underlying compensation plan or program,
including without limitation any annual performance bonus plan or the Company’s
2013 Omnibus Incentive Plan, the terms of this Term Sheet shall control. For
avoidance of doubt, this Term Sheet is not intended to deprive you of any right,
entitlement or protection (e.g., indemnification and insurance), in any case,
that is not inconsistent with this Term Sheet and that you may have under any
other agreement, plan, or policy of the Company applicable to you that may
provide more favorable treatment than this Term Sheet, nor is it intended to
exclude you from being eligible to receive any employee benefits (provided that
such benefits would not result in you receiving a duplication of benefits) that
may in the future be broadly provided to executives at your level.  Similarly,
for avoidance of doubt, this Term Sheet is not intended to relieve you of
obligations to the Company or requirements of the Company set forth in any other
written agreement, plan, or policy of the Company applicable to you (including,
without limitation, the Company’s Executive Incentive Compensation Recoupment
Policy as adopted October 30, 2014, as amended from time to time), unless such
obligations or requirements are expressly contrary to a commitment in this Term
Sheet. This Term Sheet shall be exclusively governed by and interpreted under
the laws of the State of Washington.


Please indicate your agreement with the terms outlined above by signing and
dating this Term Sheet below, and returning a signed copy to Liz Sullivan.


 
Sincerely,
 
T-MOBILE US, INC.
 
By:
/s/ Elizabeth A. Sullivan
 
 
Elizabeth A. Sullivan,
 
 
EVP, Human Resources



AGREED as of the date below:
 
 
 
 
 
 
 
 
/s/ G. Michael Sievert
2/17/2017
 
G. Michael Sievert
Date
 



 




    


G. Michael Sievert 2017 Term Sheet
- 6 -

--------------------------------------------------------------------------------




ATTACHMENT A


1.
“Cause” shall be defined as any one of the following: (i) Employee’s gross
neglect or willful material breach of Employee’s principal employment
responsibilities or duties, (ii) a final judicial adjudication that Employee is
guilty of any felony (other than a law, rule or regulation relating to a traffic
violation or other similar offense that has no material adverse effect on the
Company), (iii) Employee’s breach of any non-competition or confidentiality
covenant between Employee and the Company, (iv) fraudulent conduct in the course
of Employee’s employment with the Company as determined by a court of competent
jurisdiction, (v) the material breach by Employee of any other obligation to the
Company or any affiliate thereof which continues uncured for a period of thirty
(30) days after notice thereof by the Company. For the purposes of clause (v)
above, the term obligation refers to Company policies and directives and is not
intended to refer to performance expectations such as goals set forth in bonus
plans or performance evaluations.



2.
“Constructive Discharge” (or “Good Reason,” as applicable) shall be defined as
the occurrence of any of the following, provided that (a) Employee notifies the
Company within not more than 90 days after initial occurrence, (b) the Company
does not cure such occurrence within 30 days after receipt of such notice (or
waives in writing such cure period) and (c) Employee’s employment with the
Company terminates within 12 months after the end of the Company’s cure period,
or in the case of termination under clause (vi) below, within 30 days after the
end of the Company’s cure period: (i) a material reduction of the Employee’s
duties, title, authority or responsibilities, relative to the Employee’s duties,
title, authority or responsibilities in effect immediately prior to such
reduction, including in the event of a Change in Control (as defined in the
Company’s 2013 Omnibus Incentive Plan, or any successor plan), Employee does not
become the sole COO of the principal entity resulting from such Change in
Control; (ii) a reduction in the Employee’s total target direct compensation
(which consists of base salary, long term incentive and short term incentive);
(iii) a material reduction in the kind or level of qualified retirement and
welfare employee benefits from the like kind benefits in effect immediately
prior to such reduction with the result that the Employee’s overall benefits
package is materially reduced without similar action occurring to other eligible
comparably situated employees; (iv) a change in reporting relationship such that
Employee would report to anyone other than the current CEO (John Legere) or the
Board of Directors; (v) relocation of Employee’s place of work to a location
more than 50 miles from Company’s current headquarters; and (vi) in the event of
a Change in Control, Employee does not become CEO of the principal entity
resulting from such Change in Control within six (6) months after the Change in
Control. Notwithstanding anything to the contrary in this paragraph, for the
purposes of subparts 2(iv) and 2(vi) above, Employee shall not have “Good
Reason” to resign in the event that Employee is offered, on reasonable terms,
the role of CEO of the Company or of the principal entity resulting from a
Change in Control and, in either case, after good faith negotiations with the
Company or its successor, Employee declines such offer.



3.
For purposes of this Term Sheet, the Employee shall be deemed to be disabled on
the earlier of: (1) the date on which it is medically determined by the Company
(following review by its third party medical and other advisors as determined
appropriate by the Company in its discretion) that the Employee is not capable
of performing the services contemplated by this Term Sheet and is not expected
to be able to perform such services for an indefinite period or for a period in
excess of one hundred twenty (120) days; or (2) if the Employee fails because of
illness or other incapacity, to render the services contemplated by this Term
Sheet for a period of one hundred twenty (120) consecutive days or any series of
shorter periods aggregating to one hundred fifty (150) days in any consecutive
period of twelve (12) months, unless in either case under clauses (1) or (2)
above, with reasonable accommodation the Employee could continue to perform his
duties under this Term Sheet and making these accommodations would not pose an
undue burden on the Company as determined by the Board.



G. Michael Sievert 2017 Term Sheet
- 7 -

--------------------------------------------------------------------------------




ATTACHMENT B


Section 409A. To the extent that any payment or benefit due to you under this
Term Sheet provides for the payment of non-qualified deferred compensation, the
intent of the parties is that payments and benefits under this Term Sheet comply
with or be exempt from Section 409A and, accordingly, to the maximum extent
permitted, this Term Sheet shall be interpreted and be administered in
accordance therewith. Notwithstanding anything contained herein to the contrary,
with respect to any payments hereunder that constitute “deferred compensation”
under Section 409A, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, you shall not be considered to
have terminated employment with the Company for purposes of this Term Sheet, no
employment termination date shall be deemed to have occurred, and no payment
otherwise due upon a termination of employment shall be due to you under this
Term Sheet, until you would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A. Any payments
described in this Term Sheet that are due within the “short-term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Each amount to be paid or benefit to
be provided to you pursuant to this Term Sheet (including any installment
payment) that constitutes deferred compensation subject to Section 409A shall be
construed as a separate identified payment for purposes of Section 409A.
Notwithstanding anything to the contrary in this Term Sheet (whether under this
Term Sheet or otherwise), to the extent that any payments to be made upon your
separation from service would result in the imposition of any individual penalty
tax imposed under Section 409A, the payment shall instead be made on the first
business day after the earlier of (i) the date that is six (6) months following
such separation from service and (ii) your death. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts
reimbursable to you under this Term Sheet shall be paid to you on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to you) during any one year may not affect amounts reimbursable or provided in
any subsequent year.






G. Michael Sievert 2017 Term Sheet
- 8 -